4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 1 of 10




                              EXHIBIT A
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 2 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 3 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 4 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 5 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 6 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 7 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 8 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 9 of 10
4:19-cv-00451-RBH   Date Filed 02/15/19   Entry Number 1-1   Page 10 of 10
